Exhibit 10.1


PRUDENTIAL BANK
SEVERANCE AGREEMENT




This Severance Agreement (the "Agreement") dated as of March 26, 2018 is between
Prudential Bank, a Pennsylvania‑chartered, stock-form savings bank (the "Bank"
or the "Employer"), and Kevin Gallagher (the "Executive").


WHEREAS, the Executive is presently employed as Senior Vice President, Chief
Lending Officer of the Bank;


WHEREAS, the Employer desires to be ensured of the Executive's continued active
participation in the business of the Employer;


WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive's agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employer is terminated under specified circumstances; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1. Definitions.  The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:


(a) Average Annual Compensation.  The Executive's "Average Annual Compensation"
for purposes of this Agreement shall be deemed to mean the average amount of
Base Salary and cash bonus received by the Executive from the Employer or any
subsidiary thereof (excluding any deferred amounts) during the most recent five
calendar years immediately preceding the Date of Termination (or such shorter
period as the Executive was employed).


(b) Base Salary.  "Base Salary" shall mean the amount per calendar year that the
Bank pays Executive for his services, which amount may be adjusted from time to
time as determined by the Board of Directors, subject to the provisions hereof.


(c) Cause. Termination of the Executive's employment for "Cause" shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order,
willful conduct which is materially detrimental (monetarily or otherwise) to the
Employer or material breach of any provision of this Agreement.


(d) Change in Control.  "Change in Control" shall mean a change in the ownership
of the Corporation or the Bank, a change in the effective control of the
Corporation or the Bank or a change in the ownership of a substantial portion of
the assets of the Corporation or the Bank, in each case as provided under
Section 409A of the Code and the regulations thereunder.



--------------------------------------------------------------------------------

(e) Code.  "Code" shall mean the Internal Revenue Code of 1986, as amended.


(f) Corporation.  "Corporation" shall mean Prudential Bancorp, Inc., the holding
company for the Bank, or any successor thereto.


(g) Date of Termination.  "Date of Termination" shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in such Notice of Termination.


(h) Disability. "Disability" shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank.


(j) Good Reason.  "Good Reason" means the occurrence of any of the following
events:


 
          (i)   any material breach of this Agreement by the Employer, including
without limitation any of the following: (A) a material diminution in the
Executive's base compensation, (B) a material diminution in the Executive's
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, or



 
          (ii)   any material change in the geographic location at which the
Executive must perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(k) Notice of Termination.  Any purported termination of the Executive's
employment by the Employer for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by a written "Notice
of Termination" to the other party hereto.  For purposes of this Agreement, a
"Notice of Termination" shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer's termination of the Executive's employment for
Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 8 hereof.


2

--------------------------------------------------------------------------------

(l) Retirement.  "Retirement" shall mean voluntary termination by the Executive
in accordance with the Employer's retirement policies, including early
retirement, generally applicable to the Employer's salaried employees.


2. Term of Agreement.


Subject to the terms hereof, the term of this Agreement shall commence on the
date hereof and terminate on December 31, 2019. Beginning on December 31, 2019
and on each December 31st thereafter, the term of this Agreement shall be
extended for a period of one additional year, provided that the Employer has not
given notice to the Executive in writing at least 30 days prior to such day that
the term of this Agreement shall not be extended further and/or the Executive
has not given notice to the Employer of his election not to extend the term at
least thirty (30) days prior to any such December 31st; provided, however,
notwithstanding the foregoing to the contrary, if a Change in Control occurs
during the term of this Agreement, then the remaining term of this Agreement
shall be automatically extended until the one-year anniversary of the completion
of the Change in Control. If any party gives timely notice that the term will
not be extended as of any such December 31st, then this Agreement shall
terminate at the conclusion of its remaining term.  References herein to the
term of this Agreement shall refer both to the initial term and successive
terms.


3. Benefits Upon Termination in Connection with or Following a Change in
Control.


(a) If the Executive's employment is terminated by the Employer in connection
with or subsequent to a Change in Control by (i) the Employer other than for
Cause, Disability, Retirement or as a result of Executive's death or (ii) such
employment is terminated by the Executive for Good Reason, then the Employer
shall, subject to the provisions of Section 4 hereof, if applicable:


        (A)             pay to the Executive, in a lump sum within five (5)
business days following the Date of Termination, a cash severance amount equal
to one (1) times the Executive's Average Annual Compensation;


    (B) maintain and provide for a period ending at the earlier of (i) one (1)
year subsequent to the Date of Termination or (ii) the date of the Executive's
full-time employment by another employer (provided that the Executive is
entitled under the terms of such employment to benefits substantially similar to
those described in this subparagraph (B)), at no cost to the Executive, the
Executive's continued participation in all group insurance, life insurance,
health, dental and accident insurance, and disability insurance plans offered by
the Employer in which the Executive was participating immediately prior to the
Date of Termination; in each case subject to clauses (C) and (D) of this Section
3(a);


    (C) in the event that the continued participation of the Executive in any
group insurance plan as provided in clause (B) of this Section 3(a) is barred or
would trigger the payment of an excise tax under Section 4980D of the Code, or
during the period set forth in Section 3(a)(B) any such group insurance plan is
discontinued, then the Bank shall at its election either (i) arrange to provide
the Executive with alternative benefits substantially similar to those which the
Executive was entitled to receive under such group insurance plans immediately
prior to the Date of Termination, provided that the alternative benefits do not
trigger the payment of an excise tax under Section 4980D of the Code, or (ii)
pay to the Executive within 10 business days following the Date of Termination
(or within 10 business days following the discontinuation of the benefits if
later) a lump sum cash amount equal to the projected cost to the Bank of
providing continued coverage to the Executive until the one-year anniversary of
his Date of Termination, with the projected cost to be based on the costs being
incurred immediately prior to the Date of Termination (or the discontinuation of
the benefits if later);


3

--------------------------------------------------------------------------------

    (D) any insurance premiums payable by the Bank pursuant to Section 3(a)(B)
or (C) shall be payable at such times and in such amounts (except that the
Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year; and


    (E) pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash amount equal to the projected cost to
the Employer of providing benefits to the Executive for a period of twelve (12)
months pursuant to any other employee benefit plans, programs or arrangements
offered by the Employer in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than stock option plans,
restricted stock plans or retirement plans of the Employer or the Corporation),
with the projected cost to the Employer to be based on the costs incurred for
the calendar year immediately preceding the year in which the Date of
Termination occurs, and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.


(b) Notwithstanding any other provision contained in this Agreement, if either
(i) the time period for making any cash payment under subsections (A), (C) and
(E) of Section 3(a) commences in one calendar year and ends in the succeeding
calendar year or (ii) in the event any payment under this Section 3 is made
contingent upon the execution of a general release and the time period that the
Executive has to consider the terms of such general release (including any
revocation period under such release) commences in one calendar year and ends in
the succeeding calendar year, then the payment shall not be paid until the
succeeding calendar year.


4. Limitation of Benefits under Certain Circumstances.  If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer and the Corporation, would constitute a "parachute payment" under
Section 280G of the Code, then the payments and benefits payable by the Employer
pursuant to Section 3 hereof shall be reduced by the minimum amount necessary to
result in no portion of the payments and benefits payable by the Employer under
Section 3 being non‑deductible to the Employer pursuant to Section 280G of the
Code and subject to the excise tax imposed under Section 4999 of the Code.  If
the payments and benefits under Section 3 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 3 shall be based upon the opinion of independent tax
counsel selected by the Employer and paid by the Employer.  Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination, and may use such actuaries as such counsel
deems necessary or advisable for the purpose.  Nothing contained in this Section
4 shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 4, or a reduction in the payments and benefits
specified in Section 3 below zero.


4

--------------------------------------------------------------------------------

5. Mitigation; Exclusivity of Benefits.


(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise,
except as set forth in Section 3(a)(B)(ii) above.


(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to the Executive upon a termination of
employment with the Employer pursuant to employee benefit plans of the Employer
or otherwise.


6. Withholding.  All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.


7. Assignability.  The Employer may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which the Employer may hereafter merge or consolidate
or to which the Employer may transfer all or substantially all of its assets, if
in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employer hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or its rights and obligations hereunder.  The Executive
may not assign or transfer this Agreement or any rights or obligations
hereunder.


8. Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



To the Employer:
President and Chief Executive Officer

Prudential Bank
1834 West Oregon Avenue
Philadelphia, Pennsylvania 19145


To the Executive:          Kevin Gallagher
At the address last appearing on the
personnel records of the Employer


9. Amendment; Waiver.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Employer to sign on its
behalf.  No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employer may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
 

 
5

--------------------------------------------------------------------------------

10. Governing Law.  The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


11. Nature of Obligations.


(a) Nothing contained herein shall be deemed to create other than a terminable
at will employment relationship between the Employer and the Executive, and the
Employer may terminate the Executive's employment at any time, subject to
providing any payments specified herein in accordance with the terms hereof.


(b) Nothing contained herein shall create or require the Employer to create a
trust of any kind to fund any benefits which may be payable hereunder, and to
the extent that the Executive acquires a right to receive benefits from the
Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.


12. Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


14. Changes in Statutes or Regulations. If any statutory or regulatory provision
referenced herein is subsequently changed or re-numbered, or is replaced by a
separate provision, then the references in this Agreement to such statutory or
regulatory provision shall be deemed to be a reference to such section as
amended, re-numbered or replaced.


15. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


16. Regulatory Prohibition.  Notwithstanding any other provision of this
Agreement to the contrary, any renewal of this Agreement and any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.  In the event of the Executive's termination of employment with the Bank
for Cause, all employment relationships and managerial duties with the Bank
shall immediately cease regardless of whether the Executive is in the employ of
the Corporation following such termination.  Furthermore, following such
termination for Cause, the Executive will not, directly or indirectly, influence
or participate in the affairs or the operations of the Bank.


17. Payment of Costs and Legal Fees and Reinstatement of Benefits.  In the event
any dispute or controversy arising under or in connection with the Executive's
termination is resolved in favor of the Executive, whether by judgment,
arbitration or settlement, the Executive shall be entitled to the payment of (a)
all legal fees incurred by the Executive in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, fringe benefits and any compensation and benefits due to the
Executive under this Agreement.
 

 
6

--------------------------------------------------------------------------------

18. Entire Agreement.  This Agreement embodies the entire agreement between the
Employer and the Executive with respect to the matters agreed to herein. All
prior agreements, if any, between the Employer and the Executive with respect to
the matters agreed to herein are hereby superseded and shall have no force or
effect.


[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
ATTEST: 
 
PRUDENTIAL BANK 
                   
By:
/s/Sharon Slater
 
By:
/s/Dennis Pollack
Name:
Sharon Slater
 
 
Dennis Pollack
Title:
Corporate Secretary
 
 
President and Chief Executive Officer
                         
EXECUTIVE 
                         
By:
/s/Kevin Gallagher
       
Kevin Gallagher

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8